Citation Nr: 0817836	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-15 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to VA death 
pension benefits.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant is the widow of the deceased who had active 
service from May 1943 to March 1948.  The National Personnel 
Records Center in St. Louis indicated in June 2005 that the 
deceased had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, while 
in the service of the United States Armed Forces.  The 
deceased died in February 1987.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the veteran should 
further action be required.  


REMAND

Received at the Board in December 2007 was a communication 
from the appellant in which she stated that "I would opt to 
personally appear to the Board to be able to express and give 
my testimony concerning my appeal."  

Accordingly, a hearing should be scheduled for her at the 
RO's earliest convenience.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. §§ 20.700, 20.703, 20.704 (2007).  

In view of the foregoing, the case is REMANDED for the 
following:

1.  The appellant should be scheduled for 
a hearing by either a video conference or 
a travel board with a Veterans Law Judge 
at the Manila RO.  A copy of the notice 
of the scheduling of the hearing to her 
should be placed in the record, keeping 
in mind the 30-day appeal notice 
requirements specified at 38 C.F.R. 
§ 19.76 (2007).

2.  When the foregoing has been 
completed, the VA should readjudicate the 
claim on the basis of all the evidence of 
record.  If the benefit sought is not 
granted, the appellant should be provided 
with a supplemental statement of the case 
and be afforded an opportunity for 
response.

Then, the case should be returned to the Board for further 
consideration, if otherwise in order.  The Board intimates no 
opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





